                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IN RE:                                             )   CASE NO: 20-41114-399
SHAUN L RAINEY                                     )   Chapter 13
                                                   )
                                                   )   Trustee's Objection to Confirmation
                                                   )   Original Confirmation Hearing set for:
                        Debtor                     )   May 6, 2020 10:00 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The plan does not represent Debtor's best efforts to repay creditors, 11 U.S.C. § 1325(b), in
       that:
       The B12C-2 form contains an error that, if corrected, would require a guarantee of $11,587.
       Line 43 deducts a $215 reduction in income as if it were an expense. The instructions for
       line 43 call for listing additional expenses for which there is no reasonable alternative.
2.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $2,500.
3.     The Debtor has not filed 2016, 2017, 2018, 2019 pre-petition tax returns. 11 U.S.C. §
       1325(a)(9).
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: April 23, 2020                                  /s/ Diana S. Daugherty
                                                       Diana S. Daugherty
OBJCONFAF--DSD                                         Standing Chapter 13 Trustee
                                                       P.O. Box 430908
                                                       St. Louis, MO 63143
                                                       (314) 781-8100 Fax: (314) 781-8881
                                                       trust33@ch13stl.com
20-41114-399         TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN                         04/23/2020
                                                                                         Page 2 of 2


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
April 23, 2020, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on April 23, 2020.

SHAUN L RAINEY
8558 MARKDALE DR
SAINT LOUIS, MO 63114

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
